DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/17/2020 which amended claims 1 and 13. Claims 1-27 are currently pending in the application for patent.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0038] of the instant specification describes the “loading charge” as the mass ratio between the mass of an ensemble of objects comprised in a space and the mass of said space. This statement is obscure in nature due to the fact that a space does not have a mass. For the purposes of examination the “loading charge” will be interpreted as the mass ratio between the mass of nanoparticles comprised in a space and the mass of a medium filling the remainder of said space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, as detailed in the objection to the specification made above, claims 1 and 13 claim a loading charge of nanoparticles in a composite particle is at least 10%. The claimed “loading charge” is defined in Paragraph [0038] of the instant specification as “the mass ratio between the mass of an ensemble of objects comprised in a space and the mass of said space”. A space does not have a mass and therefore the metes and bounds of the claimed “loading charge” are unclear. For the purposes of examination the “loading charge” will be interpreted as the mass ratio between the mass of nanoparticles comprised in a space and the mass of a medium filling the remainder of said space. Claims 1-27 are rejected as being indefinite.

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a loading charge of nanoparticles in a composite particle is at least 10%. 
This limitation in combination with the other limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.
In regards to claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a loading charge of nanoparticles in a composite particle is at least 10%.
This limitation in combination with the other limitations of claim 13 would render the claim non-obvious over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.

Kuzumoto (US 2017/0352779) discloses a color conversion layer (Figure 1) comprising at least one light emitting material (Figure 1; Light Emitting Element 11) comprising at least one composite particle (Figure 1; Nanoparticle Phosphor Element 1) surrounded partially or totally by at least one surrounding medium (see Figure 1; wherein the nanoparticle phosphor element 1 is surrounded by sealing material 13); 
wherein said at least one light emitting material (Figure 1; Light Emitting Element 11) is configured to emit a secondary light in response to an excitation (see Paragraph [0040]; wherein it is disclosed that excitation light L1 from a light source 12 enters the semiconductor nanoparticle phosphor 2, thereby, fluorescence L2 is generated) and the at least one composite particle (Figure 1; Nanoparticle Phosphor Element 1) comprises a plurality of nanoparticles (Figure 1; Semiconductor Nanoparticle Phosphor 2) encapsulated in an inorganic material (see Figure 1 and Paragraph [0030]); and 
wherein a volume of nanoparticles (Figure 1; Semiconductor Nanoparticle Phosphor 2) in a composite particle (Figure 1; Nanoparticle Phosphor Element 1) is at least 10% (see Paragraph [0059]; wherein it is disclosed that the volume ratio of the semiconductor nanoparticle phosphor 2 to the medium 3 is 0.000001 or more to 10 or less).
Kuzumoto cannot be relied upon as teaching, suggesting or rendering obvious a loading charge of nanoparticles in a composite particle is at least 10% due to the fact that the aforementioned disclosure of Kuzumoto pertains to a volume ratio of nanoparticles which appears to be materially different from the claimed loading charge which the examiner has assumed as ‘the mass ratio between the mass of nanoparticles comprised in a space and the mass of a medium filling the remainder of said space’.

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12, filed 12/17/2020, with respect to the non-statutory double patenting rejection of claims 1-3, 5-11, 13-15, 17-23 and 25-27 have non-statutory double patenting rejections of claims 1-3, 5-11, 13-15, 17-23 and 25-27 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.L/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882